Title: 30 [April, i.e. 1 May] Saturday.
From: Adams, John
To: 


       A rainy Day. If we consider a little of this our Globe we find an endless Variety of Substances, mutually connected with and dependent on Each other. In the Wilderness we see an amazing profusion of vegetables, which afford Sustenance and covering to the wild Beasts. The cultivated Planes and Meadows produce grass for Cattle, and Herbs for the service of man. The milk and the Flesh of other Animals, afford a delicious provision for mankind. A great Part of the human Species are obliged to provide food and nourishment for other helpless and improvident Animals. Vegetables sustain some Animals. These animals are devoured by others, and these others are continually cultivating and improving the vegetable Species. Thus nature, upon our Earth, is in a continual Rotation. If we rise higher, we find the sun and moon to a very great degree influencing us. Tides are produced in the ocean, Clouds in the Atmosphere, all nature is made to flourish and look gay by these enlivening and invigorating Luminaries. Yea Life and Chearfulness is diffused to all the other Planets, as well as ours, upon the sprightly Sunbeams. No doubt There is as great a multitude and variety of Bodies upon each Planet in proportion to its magnitude, as there is upon ours. These Bodies are connected with and influenced by each other. Thus we see the amazing harmony of our Solar System. The minutest Particle in one of Saturns Sattelites, may have some influence upon the most distant Regions of the System. The Stupendous Plan of operation was projected by him who rules the universe, and a part assigned to every particle of matter to act, in this great and complicated Drama. The Creator looked into the remotest Futurity, and saw his great Designs accomplished by this inextricable, this mysterious Complication of Causes. But to rise still higher this Solar System is but one, very small wheel in the great the astonishing Machine of the World. Those Starrs that twinkle in the Heavens have each of them a Choir of Planets, Comets, and Satellites dancing round them, playing mutually on each other, and all together playing on the other Systems that lie around them. Our System, considered as one body hanging on its Center of Gravity, may affect and be affected by all the other Systems, within the Compass of Creation. Thus it is highly probable every Particle of matter, influences, and is influenced by every other Particle in the whole collective Universe. A stormy Day.
      